AAM/Bahl & Gaynor Income Growth Fund Class A (Ticker Symbol: AFNAX) Class C (Ticker Symbol: AFYCX) Class I (Ticker Symbol: AFNIX) AAM/Cutwater Select Income Fund Class A (Ticker Symbol: CPUAX) ClassC(Ticker Symbol: CPUCX) Class I (Ticker Symbol: CPUIX) PROSPECTUS November 1, 2014 The Securities and Exchange Commission (the "SEC") has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. AAM Funds Each a series of Investment Managers Series Trust (the "Trust") Each of the funds described in this Prospectus will be referred to as a "Fund" and together as the "Funds" Table of Contents SUMMARY SECTION 1 SUMMARY SECTION 6 MORE ABOUT THE FUNDS' INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 13 MANAGEMENT OF THE FUNDS 20 DISTRIBUTION AND SHAREHOLDER SERVICE PLAN 28 YOUR ACCOUNT WITH THE FUNDS 29 DIVIDENDS AND DISTRIBUTIONS 43 FEDERAL INCOME TAX CONSEQUENCES 43 FINANCIAL HIGHLIGHTS 45 This Prospectus sets forth basic information about the Funds that you should know before investing. It should be read and retained for future reference. The date of this Prospectus is November 1, 2014. SUMMARY SECTION AAM/Bahl & Gaynor Income Growth Fund Investment Objective The investment objectives of the AAM/Bahl & Gaynor Income Growth Fund (the "Fund") are to seek primarily current and growing income and secondarily long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Class A shares of the Fund. More information about these and other discounts is available from your financial professional and in the section titled "Purchase of Shares – AAM/Bahl & Gaynor Income Growth Fund - Class A Shares" on page 31 of this Prospectus. Class A Shares Class C Shares Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.50% None None Maximum deferred sales charge (load) (as a percentage of the lesser of the value redeemed or the amount invested) 1.00%1 1.00%1 None Redemption fee if redeemed within 90 days of purchase (as a percentage of amount redeemed) 2.00% 2.00% 2.00% Wire fee Overnight check delivery fee Retirement account fees (annual maintenance fee) Annual Fund Operating Expenses2 (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.65% 0.65% 0.65% Distribution and service (Rule 12b-1) fees 0.25% 1.00% None Other expenses 2.08% 2.08% 2.08% Shareholder service fees 0.15% 0.15% 0.15% All other expenses 1.93% 1.93% 1.93% Acquired fund fees and expenses 0.01% 0.01% 0.01% Total annual fund operating expenses 2.99% 3.74% 2.74% Fees waived and/or expenses reimbursed3 (1.58%) (1.58%) (1.58%) Total annual fund operating expenses after waiving fees and/or reimbursing expenses 1.41% 2.16% 1.16% 1.
